Title: From James Madison to Ethan Allen Brown, 15 February 1821
From: Madison, James
To: Brown, Ethan A.


                
                    Montpellier (Virga.) Feby. 15. 1821
                
                J. Madison presents his respects to Governour Brown with many thanks for the “Report” accompanying his Note of Jany. 26. It is a very able paper, on a subject well meriting the consideration and discussion, to which the views taken of it by the Committee are calculated to lead.
            